Title: From James Madison to John Martin Baker, 2 May 1808
From: Madison, James
To: Baker, John Martin



Sir.
Dept. of State, May 2d. ’08.

You will hasten to Baltimore, and embark at that place in the Brig St. Michael.
This Vessel being employed in the service of the Government is placed under your direction, and the Master will of course follow such instructions as you may give him and as are consistent with the Charter Party, of which a copy is enclosed.
You will proceed with all practicable dispatch to the Port of L’Orient, and there cause the private letters destined for that place to be disposed of according to their address.  You will then direct the Master of the Vessel to proceed to Falmouth in England, where he will deliver the Letters for that Country.  You will instruct him to remain there until he receives dispatches from Mr. Pinkney, our Minister in London, when he is to return to L’Orient.  You will yourself go on without loss of time to Paris, and deliver to Genl. Armstrong, the several Packages now handed to you for him.  You will wait there for his dispatches to Government, and as soon as you receive them you will return to L’Orient so as to meet the Vessel there and come directly there.  It may be well to enquire at L’Orient whether there will be any difficulty in the admission of the Vessel in a French port after her return from England, and if so to obtain thro’ Genl. Armstrong, an order for removing it.
As a compensation in full for this service, you will be allowed six dollars a day, together with your travelling expenses to and from Paris, and the costs of your Sea stores.  I am &c.

James Madison.

